Citation Nr: 1601744	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral wrist disorder. 

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 5, 1986 to May 21, 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a January 2015 decision, the Board remanded the claim for service connection for asthma for additional evidentiary development.  The claim has since been returned to the Board for appellate review.  

The Board notes that the RO characterized the issue of asthma as a claim to reopen in a December 2014 rating decision.  However, the Board finds that the March 2012 rating decision that originally denied the issue of asthma was not final.  The Veteran filed a timely notice of disagreement (NOD) in March 2012 and perfected his appeal by filing a timely substantive appeal VA Form 9 in September 2012.  Therefore, the issue is properly characterized as entitlement to service connection for asthma as set forth on the title page.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  The VBMS file contains a November 2015 medical affidavit and a November 2015 letter from the Veteran that were not reviewed by the Agency of Original Jurisdiction (AOJ) in the most recent September 2015 supplemental statement of the case.  The AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

First, remand is required for the AOJ to issue an SOC regarding the Veteran's claims for service connection for a bilateral eye disorder, bilateral knee disorder, bilateral wrist disorder, and back disorder.  In a December 2014 rating decision, the RO denied service connection for these issues.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2015.  However, the available record contains no indication that the AOJ has issued an SOC addressing these matters.  Therefore, remand is necessary for issuance of an SOC and to provide the Veteran an opportunity to perfect an appeal, should he so desire.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Second, remand is required to obtain Social Security Administration (SSA) records.  The Veteran reported that he applied for disability benefits with the SSA shortly after his separation from service.  See December 2012 letter from Veteran.  He also indicated that the SSA records pertained to his asthma condition.  However, there are no SSA records associated with the claims file and the record does not reflect that the AOJ attempted to obtain such records.  As there is a reasonable possibility that the SSA records are relevant to the Veteran's claim for service connection for asthma, remand is necessary to attempt and obtain the records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Third, remand is required to provide the Veteran with an examination.  The record reflects that the Veteran was scheduled for a VA examination in September 2015; however, he failed to report for the examination.  See July 2015 VA examination request; September 2015 VA examination detail printout.  The electronic claims file does not contain a copy of a letter notifying the Veteran of the examination; accordingly, the Board cannot be sure that he received notice of the examination.  Without any letter or other indication that the Veteran received sufficient notice of these examinations, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). 

While on remand, the RO should assist the Veteran in attempting to obtain private records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159 (c)(1) (2015).  However, the Veteran must cooperate fully with VA's efforts and must provide enough information to identify and locate the records.  38 C.F.R. § 3.159(c)(1)(i) (2015).  In the January 2015 remand, the Board instructed the AOJ to contact the Veteran and request that he identify all providers of evaluation and/or treatment received for asthma.  The Board also directed the AOJ to obtain any records of evaluation and treatment from the identified providers, to specifically include complete records of treatment from the Daniel Freeman Hospital and the Veteran's private physician, Dr. S.  

In April 2015, the AOJ sent a letter to the Veteran requesting that he provide a chronological listing of all providers of evaluation and treatment received for asthma.  The AOJ also requested that the Veteran submit the necessary authorization and release forms to secure any identified medical records, including records from Daniel Freeman Hospital and Dr. S.  The Veteran responded to the request by submitting an authorization for release of records located at the Good Shepherd Clinic.  These records were obtained by VA in April 2015.  The Veteran did not submit a chronological list of his providers or provide any additional authorizations for release of records.  

Prior to the Board's January 2015 remand, the Veteran identified private medical records from Dr. S.  See June 2012 statement in support of claim.  However, the Veteran did not provide an address or approximate dates of treatment.  The Veteran also submitted written authorization for VA to obtain records from Daniel Freeman Hospital and the USC Medical Center.  See December 2011 authorization for release of information.  However, the authorization was incomplete because the Veteran did not provide approximate dates of treatment.  Notably, the Veteran indicated that the private medical records from Dr. S and the Daniel Freeman Hospital were no longer available because the treatment facilities closed and he was having difficulty locating where the records were transferred to.  See June 2012 statement in support of claim.  

Following the January 2015 remand, the Veteran was afforded an additional opportunity to submit complete authorizations for VA to obtain his private treatment records.  Although the Veteran responded to the request, he did not submit authorizations for release of records from Dr. S, Daniel Freeman Hospital, or the USC Medical Center.  On remand, the AOJ should inform the Veteran of the deficiencies in his authorization forms and afford him an opportunity to provide enough information to identify and locate the records.  If the Veteran sufficiently identifies the records, the AOJ should attempt to secure them.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC concerning his claims for service connection for a bilateral eye disorder, bilateral knee disorder, bilateral wrist disorder, and back disorder.  Advise the Veteran that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning these claims.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  Also advise the Veteran of the time limit for perfecting the appeal of the claims.  The claims should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him an additional opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Notify the Veteran that the authorizations for release of information that he previously submitted do not provide sufficient information to obtain records from Dr. S, Daniel Freeman Hospital, and the USC Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA examination and notify him of the date, time, and location of the examination.  The examination notice should be given at least 30 days in advance of the scheduled examination to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impeded his ability to appear for the examination.  A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After notice is provided and all records are associated with the claims file, the entire electronic claims file must be made available to and be reviewed by the VA examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must provide opinions as to the following questions for the Veteran's previously diagnosed asthma:

(a) Is there clear and unmistakable evidence (undebatable) evidence that the Veteran's asthma existed prior to his active duty service?  

(b) If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) that the pre-existing asthma did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service? 

(c) If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's asthma manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?  

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




